Citation Nr: 1415330	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-25 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

1.  Whether new and material evidence has been presented to reopen the claim of entitlement to Department of Veterans Affairs benefits based on the character of discharge.

2.  Entitlement to Department of Veterans Affairs benefits based on the character of discharge.

REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent

WITNESSES AT HEARING ON APPEAL

Appellant and Dr. K.J.C.

ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Appellant served on active duty from December 1968 to December 1971, which included service in the Republic of Vietnam from July 1969 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision in August 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2012, the Appellant appeared at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is in the Veteran's file.

In October 2011, the Appellant's appeal was certified to the Board, and in September 2013, the Appellant's representative indicated that he wished to withdraw his representation.  In January 2014, the Board advised the Appellant's representative because his motion was made after certification of the appeal to the Board, he must demonstrate good cause for the withdrawal.  As the Appellant's representative failed to reply, his continued representation is assumed.

The reopened claim is REMANDED to the RO via the Appeals Management Center  in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed September 1976 administrative decision, the RO determined that the character of the Appellant's discharge was a bar to VA benefits, and new and material evidence was not received within the year following the adverse determination.





2.  The additional evidence presented since the RO's September 1976 determination relates to an unestablished fact necessary to substantiate the claim. 


CONCLUSIONS OF LAW

1.  The RO's September 1976 character of discharge determination became final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been presented since the RO's September 1976 determination, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002).

The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA has a duty to notify and to assist a claimant in substantiating a claim for VA benefits.  

In light of the grant of the application to reopen the previously denied claim of entitlement to Department of Veterans Affairs benefits based on the character of discharge, further discussion here of VCAA compliance is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Legal Criteria for New and Material Evidence Claim

The reopening of a claim for VA benefits that has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.





Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As the Appellant's current claim to reopen was received in July 2009, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Procedural History and Evidence Previously Considered

In an administrative decision in September 1976, the RO determined that the Appellant's character of discharge was a bar to VA benefits.  



After the Appellant was notified of the adverse determination and of his procedural and appellate rights, he did not file a notice of disagreement.  And no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Appellant.  The administrative decision by the RO became final by operation of law on the evidence of record.  38 C.F.R. §§ 3.104, 3.156. 

The evidence of record at the time of the administration decision in September 1976 consisted of service personnel records relevant to the determination of the Appellant's character of discharge and a DD Form 214.  The service personnel records reflected that the Appellant was deemed insubordinate and irresponsible, and had been using illegal substances during service, resulting in his separation from service.  The DD Form 214 shows that the Appellant was discharged under conditions other than honorable.

Current Claim to Reopen

In July 2009, the Appellant sought to reopen the claim of entitlement to Department of Veterans Affairs benefits based on the character of discharge.

Additional Evidence and Analysis
   
The additional evidence presented since the administrative decision by the RO in September 1976 includes a DD Form 215, the September 2010 medical opinion of the Appellant's treating psychotherapist, and the Veteran's testimony and the testimony of his treating psychotherapist.

The DD Form 215, which was created in November 1994 at the time the Appellant was attempting to amend his character of discharge through the Department of the Army, reflects, among other awards, the Appellant's receipt of the Soldier's Award and the Vietnam Gallantry Cross with Palm Device.



In September 2010, the Appellant's treating psychotherapist expressed the opinion that the Appellant was insane at the time of his discharge from service, as he was experiencing undiagnosed posttraumatic stress disorder, and was attempting to self-medicate his condition with illegal controlled substances.  In support of the opinion, the psychotherapist referred to service personnel records, not associated with the claims file, which purportedly showed a marked decline in the Appellant's performance after his tour of duty in the Republic of Vietnam.

In December 2012, the Appellant described his combat experiences in Vietnam, and his post-Vietnam experiences when reassigned to a noncombat unit in Germany.  The Appellant's treating psychotherapist testified that the Appellant was experiencing severe symptoms of posttraumatic stress disorder, at the time the Appellant was discharged under other than honorable conditions.

The RO initially denied the Appellant's petition to recharacterize his discharge from service because the character of discharge could be deemed honorable.  As the newly submitted evidence includes a medical opinion suggesting that the Appellant was insane at the time of discharge, thereby constituting a basis for recharacterizing the Appellant's character of discharge pursuant to 38 C.F.R. § 3.12(b), the evidence relates to the reason the Appellant's claim was initially denied and raises a reasonable probability of substantiating the claim.  Accordingly, the additional evidence is new and material to reopen the claim.  


ORDER

As new and material evidence has been submitted, the claim of entitlement to Department of Veterans Affairs benefits based on the character of discharge is reopened, and to this extent only the appeal is granted.





REMAND

On the reopened claim, further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Request the Appellant's complete service personnel records.

2.  Request the Appellant's service treatment records.

3.  Request from the appropriate federal custodian of U.S. Army records:

a).  The unit history and morning reports of Company A, 15th TC Battalion, 1st Cavalry Division, for the Appellant's duty status during the months of July through September 1969; and, 

b).  The unit history and morning reports of Company B, 15th TC Battalion, 1st Cavalry Division, for the Appellant's duty status during the month of September 1969.

c).  The unit history and morning reports of 564th Transportation Detail, 1st Cavalry Division for the Appellant's duty status during the months of September through December 1969, and January 1970.





d).  The unit history and morning reports of Battery E, 82nd Artillery, 1st Cavalry Division, for the Appellant's duty status during the months of January through July 1970.

If the records requested do not exist or further efforts to obtain the records would be futile, make a formal finding of unavailability and notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

4.  After completing the above, determine if the evidence of record is sufficient to decide the question of whether the Appellant was insane at the time of discharge due to posttraumatic stress disorder incurred during his service in the Republic of Vietnam.  If the evidence is insufficient, for example, there remains a question of the significance of the diagnosis of PTSD, then develop the claim to include a VA psychiatric examination and medical opinion, if warranted.

5.  Thereafter adjudicate the claim, considering 38 C.F.R. § 3.12(b).  If entitlement to VA benefits is denied on the basis of the character of discharge, furnish the Appellant a supplemental statement of the case and return the case to the Board.


The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


